DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 5-7, 10, 14, 18, 57, 58, 60, 61, 64, 84 are currently pending in the application and are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 10, 14, 18, 57, 58, 60, 61, 64, 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 5 describes a nucleic acid encoding a T cell antigen coupler which comprises a first polynucleotide encoding (a) a ligand which binds a target antigen, (b) a second polynucleotide which encodes an amino acid sequence at least 80% identical to SEQ ID NO: 28 with a T amino acid at position 177 of the amino acid sequence of SEQ ID NO: 28, and (c) a third polynucleotide encoding a T cell co-receptor domain polypeptide comprising a CD4 cytosolic and transmembrane domain. With respect to the (a) the applicant has disclosed utilization of two antigen binding formats (scFv and DARPin) for alternatively two separate antigens (BCMA and HER2 respectively). These technologies are alternatively related to the binding based on antibody variable regions and ankyrin repeat molecule variable regions. However, applicant has claimed any type of antigen binding format which may include for instance any ligand binders to receptor for example cytokine-receptor pairs, or peptide fragments thereof which may satisfy the claim 5(a). With respect to the claimed genus (a), the applicant has not therefore reduced to practice a representative number of species of the claimed genus.  As the applicant has only described 2 particular embodiments of the genus, a genus which encompasses a structurally broad and diverse group of polypeptides which may sufficiently bind to the antigen of interest (see MPEP 2163(II) (A)(3)(a)(ii)). In regards to the claim 5(b) applicant has claimed similarly a polypeptide 80% identical to the SEQ ID NO: 28 with Y177T amino acid (T) at the location 177. In regards to the SEQ ID NO: 28 which is a scFv molecule the applicant has disclosed this singular sequence which binds to the CD3 epsilon molecule as derived from hUCHT1 antibody and comprises as a single “fixed” amino acid residue a T at position 177. As the reference molecule is 245 amino acids long, 20% of the amino acids mutated correlates with 49 amino acids that may be mutated compared to the SEQ ID NO: 28. Considering that these mutations may be performed anywhere in the scFv molecule, and considering the 6 variable regions (VL CDR 1-3 and VH CDR 1-3) of an scFv molecule may comprise generously in total no more than (8 amino acid X 6 ) 48 amino acid residue total, applicant has claimed molecule which may have essentially no CDR region homology to the original molecule, and thus may bind essentially any other molecule. Applicant has described a single molecule scFv molecule which satisfies the requirement of the antibody molecules which comprise the genus of antigen binding molecules as is instantly claimed in 5.  For example of the complexity, diversity and unpredictability of binding derived from protein-protein interactions one may look to the disclosure of Lloyd et al. (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009).With respect to viable binding molecules (antibody) to a particular antigen (protein), Lloyd illustrates the tremendous diversity of VH and VL pairings and also usage of diverse repertoire of the highly variable antibody VH and VL sequences corresponding to what amounts to a diverse variable and unpredictable mix of amino acid sequences which bind to antigen through protein-protein interactions. (see Lloyd fig 1, 2, and p167 paragraphs 1-2). Additionally, it is noted that assays for discovery of binding compounds are not sufficient to demonstrate possession (see MPEP 2163 II. A. 3(a) paragraph 6).  Therefore, one of ordinary skill in the art would conclude that applicant was not in possession of the broadly claimed genus of nucleotide encoding TAC molecules as are instantly claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10, 14, 18, 57, 58, 60, 61, 64, 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim  5 (b) describes a reference humanized UCHT1 polypeptide which has a Y to T mutation at position 177 of SEQ ID NO: 28. SEQ ID 28 already comprises the T at this location, so it cannot have a Y to T mutation. This issue can be fixed by removing this portion of the claim language or including the wild-type reference sequence that is mutated and refer to that sequence.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7, 10, 14, 18, 57, 58, 60, 61, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10640562. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference patent claims a T cell antigen coupler with an encoded polypeptide sequence SEQ ID NO:46 representing a hUCHT1 polypeptide with a Y177T substitution relative to the hUCHT1 sequences found in the prior art.  This sequence is identical to the instantly claimed (5) SEQ ID NO: 28. The instant application claim 5 a.) Is generic with respect to the antigen binding domain of the TAC which can bind to any target antigen, therefore the species of CD19 in the reference patent necessarily anticipates this element. The dependent claims of the instant application are similarly therefore anticipated by the reference application.
Claims 5-7,10, 14, 18, 57, 58, 60, 61, 64, 84   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11198737. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application claims a polypeptide which is identical to the instantly claimed polypeptide which is encoded by the claimed nucleic acid. The reference application claims a polypeptide , and cell comprising the polypeptide that is identical to the instantly claimed SEQ ID NO: 28. Considering a protein sequence, and a cell comprising the protein, it is obvious to provide the cell with a nucleic acid encoding the protein as a method of producing an exogenous non-native protein sequence in a host cell. 
Claims 5-7,10, 14, 18, 57, 58, 60, 61, 64, 84  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-109 of copending Application No. 16826053 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application claims a T cell antigen coupler with an encoded polypeptide sequence SEQ ID NO:46 representing a hUCHT1 polypeptide with a Y177T substitution relative to the hUCHT1 sequences found in the prior art.  This sequence is identical to the instantly claimed (1) SEQ ID NO: 28. The instant application claim 1 a.) Is generic with respect to the antigen binding domain of the TAC, therefore the species of CD19 in the reference application necessarily anticipates this elements. The dependent claims of the instant application are similarly therefore anticipated by the reference application. Methods of use are also presented in the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Summary: No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644     

/AMY E JUEDES/             Primary Examiner, Art Unit 1644